Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen Yagman, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2006) petition and denying his motion for sanctions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Yagman v. Johns, No. 5:08-hc-02103-D (E.D.N.C. Feb. 12, 2009). We deny Yag-man’s motion to schedule oral argument and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.